

Exhibit 10.4
COMPASS MINERALS (CMP)
ANNUAL INCENTIVE COMPENSATION PLAN (AIP)


(Fiscal Year 2010)


OVERVIEW


This is a discretionary incentive compensation plan adopted and established by
the CMP Board of Directors pursuant to the Compass Minerals International, Inc.
2005 Incentive Award Plan.  This plan is designed and authorized for execution
on an annual basis.  The policies, objectives, purposes and guidelines of this
plan are defined by the Compensation Committee, as designated by the Board.  All
awards and bonus payments described herein are entirely variable and at the sole
discretion of the Compensation Committee may be evaluated, modified or revoked
at any time.


All awards and bonus payments are based upon specific performance related
criterion and as such, are not considered standard payment for services and are
not guaranteed.


OBJECTIVES and PURPOSE


The objective of the Annual Incentive Plan (AIP) is to establish a clear linkage
between annual business results and alignment of compensation for executives and
key management contributors.


The purpose of this discretionary incentive plan is to:
·  
Reward employees for achieving and exceeding individual and CMP objectives.

·  
Promote teamwork across Business Units and Functions.

·  
Reinforce and motivate participants to fully utilize CMP resources and continual
efforts to maximize earnings, cash flow and growth.

·  
Establish Safety results as a common, primary multiplier for all AIP awards.



ELIGIBILITY


Employee participation is based on recommendations of the CEO and the Executive
Staff.  The CEO, in keeping with established policies, determines and recommends
the individual awards for the executive and key management group.  These
participants are approved by the Compensation Committee.  A participant may be
removed from the Plan at any time at the discretion of the Company.


AWARD CRITERIA


·  
AIP awards are dependent upon accomplishment of CMP Corporate and Business Unit
goals and objectives.  Payments will be based on performance targets established
for an incentive period beginning January 1 through December 31 of a particular
year.

 
 

 
 
 

--------------------------------------------------------------------------------

 
·  
The CEO and Vice President of Human Resources will develop recommendations for
the Compensation Committee for the Target Percentage assigned to executive and
key participants in the AIP Plan.  Each participant's overall incentive award is
capped and shall not exceed 200% of base salary.



·  
Participants in the AIP are assigned an overall Target Percentage; this is a
percent of base salary and the corresponding dollar amount is the participant’s
Target Award.



o  
Example:  A participant with a base salary of $50,000 and Target Percentage

     of 10% would have a Target Award of $5,000 (= 100% of Target).


·  
Participant’s base salary reported as of December 31 of the performance year,
excluding bonuses, special pay and other forms of compensation, will be used to
calculate AIP Awards.



·  
Overall AIP payments (aggregate) made under this plan require approval of the
Compensation Committee.



In the event of an accounting restatement which reduces the corporate or
divisional financials on which this incentive award was based, the Company may,
at its sole discretion, require repayment from participants of all or any
portion of any incentive awards which were incorrectly stated or reduce any
compensation or other payments the participant would otherwise receive from the
Company by the amount of such repayment obligation.  All participants who
receive an AIP incentive award shall be required to repay the amount specified
upon written notification.


PLAN DESIGN


Specific AIP targets are established each year for each participant based on
goals relating to overall Company performance, business-unit performance and
personal performance. Goals are specified as follows:


 
·
Business-unit Adjusted EBITDA (Adjusted EBITDA is Operating Income plus
depreciation and amortization each as applicable to the Business-unit)

 
·     Business-unit Operating Cash Flow (Operating Cash Flow is Adjusted EBITDA
less capital spending, and adding or subtracting change in receivables,
   inventory, accounts payable, accrued expenses and accrued salaries and wages,
each as applicable to the Business-unit)

 
·
Business-unit Net Sales Revenue (Net Sales Revenue is sales less shipping and
handling cost, each as applicable to the Business-unit)

 
·
Personal Performance Objectives

 
·
Environmental, Health and Safety (“EHS”) Performance (Incidence rates)

 
The weighting of these components is based on the responsibilities of the
participant. Targets for participants responsible for a business-unit differ
from those for participants with overall “corporate” responsibility (e.g., Chief
Financial Officer), as shown below:
 


 
 
 

--------------------------------------------------------------------------------

 


 
CORPORATE PARTICIPANT
 
BUSINESS-UNIT PARTICIPANT
 
50%
 
Consolidated Weighted Average Adjusted EBITDA
 
25%
 
25%
 
Consolidated Weighted Average Adjusted EBITDA
Business-Unit Adjusted EBITDA
20%
 
Consolidated Weighted Average Net Operating Cash Flow
 
10%
 
10%
 
Consolidated Weighted Average Operating Cash Flow
Business-Unit Operating Cash Flow
10%
 
Consolidated Weighted Average Net Sales Revenue
 
5%
 
5%
 
Consolidated Weighted Average
Net Sales Revenue
Business-Unit Net Sales Revenue
20%
 
Personal Performance Objectives
 
20%
 
Personal Performance Objectives
100%
     
100%
   
+/-10%
 
EHS Multiplier
 
+/-10%
 
EHS Multiplier (50% Business-unit and 50% Consolidated)



 
Award levels with respect to Adjusted EBITDA, Operating Cash Flow and Net Sales
Revenue (both Consolidated and Business-unit) are based on performance as
follows:
 
PERCENT OF GOAL ACHIEVED
 
PERCENT OF AIP TARGET PAID
≤  75%
 
0%
   100%
 
100%
≥ 125%
 
           200% (max)



 
AIP bonuses are awarded on a sliding scale based on the achievement of 75
percent or more of the goals. The maximum potential percent of AIP target paid
equals 200 percent of target.
 
Participants are evaluated on individual personal performance
objectives.  Payments may range from 0 percent to 200 percent of AIP target.
 
BUSINESS-UNIT WEIGHTING
 
Attainment of measures for consolidated weighted average computations will be
determined based on a sum of the weighted average payouts for each individual
business-unit with weighting based on each business-unit’s percent of the
combined business-unit total for each component of the AIP.
 
 
 
 

--------------------------------------------------------------------------------

 
 
For example,
 

 
 
Target Adjusted EBITDA
Target Adjusted EBITDA /
Combined Business-Unit Total
(Weighting)
 
Actual Adjusted EBITDA
 
 
Actual/Target* (Payout %)
 
 
 
 (Payout % x Weighting)
Business Unit  A
$100.0
40%
  $91.4
 65.6%
 
26.2%
Business Unit B
 $50.0
20%
  $46.8
 74.4%
 
14.9%
Business Unit C
 $50.0
20%
  $58.0
164.0%
 
32.8%
Business Unit D
 $50.0
20%
  $77.0
200.0%
 
40.0%
CMP Total
$250.0
 
  $273.2
   
113.9%

* The percentages in this column are based on Actual v. Target AIP payout based
on a 0 – 200% sliding scale from 75% of Target EBITDA to 125% of Target EBITDA
as described in the preceding section.  The percentages in this column are not
based on Actual EBITDA/Target EBITDA.  For example, Actual NA Hwy EBITDA of $170
shown above would yield a 65.8% payout (based on $185.9 Target EBITDA.)
 
Finally, an EHS multiplier will be applied to the combined AIP award for all
components calculated above as follows:
 
EHS RATING ACHIEVED
 
MULTIPLER APPLIED
125% of goal
 
0.9
100% of goal
 
1.0
75% of goal
 
1.1



This EHS multiplier is also applied on a sliding scale in the ranges shown
above.


ALLOCATION OF PAYMENTS


Ø  
AIP bonus payments are made in the year following the year with respect to which
the bonus relates.  The actual payment will be made as soon as practical after
annual financial statements are available and upon final approval of the
Compensation Committee.



Ø  
To be eligible to receive an AIP bonus payment, a participant must have been
actively employed at the time of any approved pay-out or, if earlier, February
28 of the year following the year with respect to which the payment relates.



Ø  
Any participant who terminates employment, voluntarily or involuntarily, prior
to the approved pay-out date (or February 28, if earlier) will not receive an
AIP bonus payment, except as stipulated below:



o  
In the event of normal retirement, disability or death prior to the end of an
incentive period, an otherwise eligible participant may receive a pro-rated AIP
payment amount, provided an AIP award was approved for the applicable incentive
period.



o  
In the event of a change in ownership or control resulting in termination of
employment prior to end of the incentive period, an otherwise eligible
participant may receive a pro-rated AIP payment amount, provided an AIP award
was approved for the applicable incentive period.



Ø  
An employee hired into a position approved for participation after the beginning
of an incentive period may be considered for a pro-rated participation in this
plan upon recommendation of the Vice President, Human Resources and CEO.

 
 
 
 

--------------------------------------------------------------------------------

 

 
Ø  
AIP bonus payments are paid-out on a one-time basis as a lump-sum, in cash, as
such are considered compensation and reportable income for all tax reporting
purposes.



Ø  
AIP bonus payments are included in total annual earnings and must be counted for
the purpose of calculating 401k contributions, profit sharing contributions and
other applicable deductions.



Ø  
A participant, who is not meeting business objectives or job performance
expectations during an incentive period, may be removed from eligibility in the
AIP Plan upon approval of the Vice President of Human Resources and the CEO.



Ø  
A participant on a Performance Improvement Plan for job performance is not
eligible to receive an AIP bonus payment.





This document supersedes all other documents that may establish or describe any
criteria for participation in this plan or any other Compass Minerals
compensation plan.  This plan can be modified or terminated at any time by the
President and CEO of the Company.  This document does not provide nor is it
intended to infer any instance of guarantee regarding participation or bonus
pay-out.  Furthermore, this document does not establish any contract of
employment between the Company and any employee, nor does it establish any
guarantee of employment for any specific period of time.
 